     Case 2:14-cv-00577-VBF-JPR Document 72 Filed 11/25/20 Page 1 of 2 Page ID #:3656



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9                                        WESTERN DIVISION
10
       ____________________________________
11                                        )
       JAVIER ESPARZA,                             ) No. LA CV 14-00577-VBF-JPR
12                                        )
                            Petitioner,   )           ORDER
13                                        )
                  v.                      )           Adopting the Report & Recommendation:
14                                        )
       JOHN SOTO (Warden of CSP-LAC),     )           Denying the Habeas Corpus Petition;
15                                        )
                                          )           Directing Entry of Separate Judgment and
16                      Respondent.       )           Terminating the Case (JS-6)
       ____________________________________
17
18           The Court has reviewed the petition for a writ of habeas corpus pursuant to 28 U.S.C.
19     section 2254; the respondent warden’s answer memorandum and supporting documents (Doc
20     6); the United States Magistrate Judge’s Report and Recommendation (“R&R”); and the
21     applicable law. Finding no error of law, fact, or logic in the Magistrate Judge’s well-
22     reasoned Report and Recommendation, the Court will accept her factual findings and legal
23     conclusions and implement her recommendation.
24
25                                             ORDER
26           The Report and Recommendation [Doc #63] is ADOPTED.
27           The 28 U.S.C. section 2254 petition for a writ of habeas corpus [Doc # 1] and its
28     supplement [Doc#49] are DENIED.
     Case 2:14-cv-00577-VBF-JPR Document 72 Filed 11/25/20 Page 2 of 2 Page ID #:3657



 1           Final judgment consistent with this order will be entered separately as required by
 2     Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
 3           The Court will rule on a certificate of appealability by separate order.
 4           This action is DISMISSED with prejudice.
 5           The case SHALL BE TERMINATED and closed (JS-6).
 6           IT IS SO ORDERED.
 7
 8     Dated: November 20, 2020                       ____________________________
 9                                                        Hon. Valerie Baker Fairbank
10                                                    Senior United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
